242 F.2d 141
Mrs. Florence KARNO, Appellant,v.METROPOLITAN LIFE INSURANCE COMPANY, Appellee.
No. 16167.
United States Court of Appeals Fifth Circuit.
March 19, 1957.

Robert Weinstein, Henry F. Yoder, Rittenberg, Weinstein & Bronfin, Fred Bronfin, Joyce A. Went, New Orleans, La., for appellant.
Blake West, Phelps, Dunbar, Marks, Claverie & Sims, New Orleans, for appellee.
Before RIVES, TUTTLE and BROWN, Circuit Judges.
PER CURIAM.


1
In an action on a policy of life insurance tried to the court without a jury, the district court entered judgment for the defendant, fully stating the facts and its conclusions as to the law in an opinion reported in D.C., 137 F. Supp. 893, et seq. None of the findings of fact is clearly erroneous, Rule 52(a), Federal Rules of Civil Procedure, 28 U.S.C.A. Indeed, our re-examination causes us to agree both with the facts and with the law so ably stated in the opinion of the district court. Its judgment is therefore


2
Affirmed.